Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This office action is responsive to Supplemental Amendment submitted on 4/15/2022.

                               EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Please amend the claims as follows:

1. (Currently Amended) A method for providing user-control message service comprising: 
converting by a server, one or more user preferences into each third-party API's specific filter for one of a plurality of third-party servers, where the server and the third-party servers are each controlled by different business entities; 
accessing, by the server, data using the third-party API's specific filter in a plurality of third-party formats from the plurality of third-party servers, wherein the data in the plurality of third-party formats from the plurality of third-party servers, further includes accessing reminders from a syllabus using an API or optical character recognition; 
filtering the data in the plurality of third-party formats from the plurality of third-party servers which has been accessed according to user preferences, the user preferences including a mobile device identifier; 
converting the data which has been accessed and filtered using the third-party API's specific filter in the plurality of third-party formats from the plurality of third-party servers into a single structure format; 
converting the single structure format into at least one message service format compatible with one of a plurality of message services specified by the one or more user preferences; and 
sending the data which has been converted into the message service format to a mobile device as specified by the mobile device identifier.

2. (Canceled).

3. (Currently Amended) The method of claim 1, wherein the converting 

4. (Previously Presented) The method of claim 3, wherein the sending the data which has been converted into the SMS protocol or instant message to the mobile device as specified by the mobile device identifier.

5. (Previously Presented) The method of claim 4, further comprising: sending the data which has been converted into the SMS protocol to an SMS gateway or using a CPaaS API to send to the mobile device as specified by the mobile device identifier.

6. (Previously Presented) The method of claim 1, wherein the accessing is performed using one or more of API calls, web scraping, file transfer protocol (FTP), and http methods.

7. (Original) The method of claim 1, wherein the user preferences for filtering includes one or more of show courses, skip courses, set days, maximum assignments, maximum days, skipped classes, skip completed and skip completed to-dos.

8. (Original) The method of claim 1, wherein the user preferences for filtering includes one or more of planner is empty, time and time zone, active status, texts paused, and skipped days of week.

9. (Original) The method of claim 1, wherein the user preferences for formatting includes one or more of class, customized course names, birthday, time format, time-zone, name, and limit reminder amount.

10. (Previously Presented) The method of claim 1, wherein the data in the plurality of third-party formats from the plurality of third-party servers includes a learning management system, email system and other data sources.

11. (Previously Presented) The method of claim 1, further comprising: accessing, by the server, data in an additional third-party format from an additional third- party server, wherein the server and the additional third-party server are controlled by different business entities; 
filtering the data in the additional third-party format which has been accessed according to user preferences, the user preferences including a mobile device identifier; 
converting the data in the additional third-party format into the message service format compatible with the one or a plurality of message services, wherein the message service format is specified by the user preferences; and sending the data which has been converted into the message service format.

12. (Canceled).

13. (Canceled).

14. (Currently Amended) A method for providing user-control message service for a plurality of data sources comprising: 
for each data source in a plurality of data sources, performing converting by a server, one or more user preferences into each third-party API's specific filter for one of a plurality of third-party servers, where the server and the third- party servers are each controlled by different business entities; 
accessing, by the server, data using the third-party API's specific filter in a plurality of third-party formats from the plurality of third-party servers, wherein the data in the plurality of third-party formats from the plurality of third-party servers, further includes accessing due dates using an API or optical character recognition; 
filtering the data in the plurality of third-party formats from the plurality of third- party servers which has been accessed according to user preferences, the user preferences including a mobile device identifier;
 converting the data which has been accessed and filtered using the third-party API's specific filter in the plurality of third-party formats from the plurality of third-party servers into a single structure format; converting the single structure format into at least one message service format compatible with one of a plurality of message services specified by the one or more user preferences; and 
sending the data which has been converted into the message service format to a mobile device as specified by the mobile device identifier.

15. (Previously Presented) The method of claim 14, wherein the converting the data from each data source in the plurality of data sources, in the plurality of third-party formats from the plurality of third-party servers into a homogeneous format compatible with the message service format includes converting into the homogeneous format with a number of total reminders merged into a single message as specified by the user preferences.

16. (Currently Amended) A device for providing user-control message service, comprising: 
a processor device; and
 a memory operably coupled to the processor device and storing computer-executable instructions causing:
 converting by a server, one or more user preferences into each third-party API's specific filter for one of a plurality of third-party servers, where the server and the third- party servers are each controlled by different business entities;
 accessing, by the server, data using the third-party API's specific filter in a plurality of third-party formats from the plurality of third-party servers, wherein the data in the plurality of third-party formats from the plurality of third-party servers, further includes accessing due dates using an API or optical character recognition;
 filtering the data in the plurality of third-party formats from the plurality of third- party servers which has been accessed according to user preferences, the user preferences including a mobile device identifier; converting the data which has been accessed and filtered using the third-party API's specific filter in the plurality of third-party formats from the plurality of third-party servers into a single structure format; converting the single structure format into at least one message service format compatible with one of a plurality of message services specified by the one or more user preferences; and sending the data which has been converted into the message service format [[o]] to a mobile device as specified by the mobile device identifier.

17. (Canceled).

18. (Currently Amended) The device of claim 16, wherein the converting 

19. (Previously Presented) The device of claim 18, wherein the sending the data which has been converted into the SMS protocol or instant message to the mobile device as specified by the mobile device identifier.

20. (Previously Presented) The device of claim 16, further comprising: accessing, by the server, data in an additional third-party format from an additional third- party server, wherein the server and the additional third-party server are controlled by different business entities; filtering the data in the additional third-party format which has been accessed according to user preferences, the user preferences including a mobile device identifier; converting the data in the additional third-party format into the message service format compatible with the one or a plurality of message services, wherein the message service format is specified by the user preferences; and sending the data which has been converted into the message service format.

21. (New) The method of claim 14, wherein the due dates are from a syllabus.

22. (New) The method of claim 14, wherein the due dates are reminders from a syllabus.

23 (New- Amended) The method of claim 14, wherein the due dates are one or more of an assignment, a quiz, and an exam.

24 (New- Amended) The method of claim 14, wherein the due dates are one or more of a discussion topic, an announcement, and a calendar event.

25 (New- Amended) The method of claim 14, wherein the due dates are from a planner.

The closest prior art made of record are considered pertinent to applicant's disclosure.
Pu et al. U.S. Patent Pub. No. 2021/0042662, Interactive Information Capture and Retrieval with User-Defined and/or Machine Intelligence Augmented Prompts and Prompt Processing.
 Eleweke et al. Social Learning Platform, U.S. Patent Pub. No. 2019/0012754.
Urmy et al. U.S. Patent Pub. No. 2013/0159270, Action Alignment for event Planning, Project Management and Process Structuring.
Fox U.S. Patent Pub. No. 2011/0047224, Apparatus and Method for Processing and/or Providing Information and/or Education Related Information.


REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1, 3-11, 14, 15, 16, and 18-25 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ converting by a server, one or more user preferences into each third-party API's specific filter for one of a plurality of third-party servers, where the server and the third-party servers are each controlled by different business entities; accessing, by the server, data using the third-party API's specific filter in a plurality of third-party formats from the plurality of third-party servers, wherein the data in the plurality of third-party formats from the plurality of third-party servers, further includes accessing reminders from a syllabus using an API or optical character recognition; filtering the data in the plurality of third-party formats from the plurality of third-party servers which has been accessed according to user preferences, the user preferences including a mobile device identifier; converting the data which has been accessed and filtered using the third-party API's specific filter in the plurality of third-party formats from the plurality of third-party servers into a single structure format; converting the single structure format into at least one message service format compatible with one of a plurality of message services specified by the one or more user preferences; and sending the data which has been converted into the message service format to a mobile device as specified by the mobile device identifier” or its equivalence. 
These limitations, taken in context of the entire claims are allowable over prior art of record. 





	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443